DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

	Claims 2-53, 55, 57, 75 and 78 have been canceled.  Claims 1, 54, 56, 63-64, 72 and 77 have been amended as requested in the amendment filed on July 13, 2022. Following the amendment, claims 1, 54, 56, 58-74, and 76-77 are pending in the instant application.
Claims 67 and 70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant elected Group I and the species of pembrolizumab in the reply filed on January 24, 2022.
Claims 1, 54, 56, 58-66, 68-69, 71-74, and 76-77 are under examination in the instant office action.
The claim objections have been overcome by way of amendment to spell out abbreviations.
Any rejection that is not reiterated from the previous Office action has been overcome by way of amendment.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 13, 2022 was filed after the mailing date of the Non-Final action on March 15, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97 and fees have been paid.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112 (Withdrawn)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 55, 57, 75 and 78 have been canceled, therefore their rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), is moot.  The rejection of claims 54 and 63 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been overcome by way of clarifying amendments.  



Claim Rejections - 35 USC § 103 (New references, necessitated by amendment)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
I. Claims 1, 54, 56, 58-66, 68-69, 74 and 76-77 are rejected under 35 U.S.C. 103 as being unpatentable over as being anticipated by Gregoire-Gauthier et al., Bone Marrow Transplantation (2012) 47, 439–450.
Regarding claims 1, 54, 59-62, 74 and 76: The reference teaches subjecting immunodeficient mice to irradiation (pg. 440, Mice; immunodeficient and irradiation of instant claim 1 part (a), claims 54, 74 and 76) and engrafting the mice with 107 huPBMC (pg. 440, at ‘Xenogeneic model of GvHD’; instant claim 1 part (b)).  The reference then administers the immunomodulators of either IVIG at day -1 to +42; or OKT3 at days +1, + 3 and +5 (Figure 1 legend). This teaches part (c) of instant claim 1 and the administration of one or more immunomodulatory drugs at “fewer than 8”, “4-7”, “5-7” or “6 days” after engraftment as required by instant claims 59-62.  The reference then discloses measuring cytokine concentrations in mice plasma following the administration of one or more immunomodulatory drugs (see Figure 5; instant claim 1 part (c)). 
Regarding claims 56 and 77: The reference discloses the mouse has a non-obese diabetic (NOD) severe combined immunodeficiency (scid) gamma genetic background, namely NOD/SCID/γc− (Abstract line 3).
Regarding claims 63-65: The Gregoire-Gauthier reference discloses “The concentration of human IL-2, IL-4, IL-6, IL-8, IL-10, IL-15, IL-17, TNF-, and IFN- were determined in 30 mL of mice plasma” (pg. 440, second column, ‘Cytokine concentration’).  Which teaches all of the cytokines required by the instant claims. 
Regarding claims 68 and 69: It should be noted that “OKT3” of the prior art reference is also known in the art as the immunomodulatory drug hOKT3γ(Ala-Ala), which disclosed within the instant specification as an anti-CD3 monoclonal drug (see paragraphs [155] and [163]) and teaches the antibody and monoclonal of the claims. 

The Gregoire-Gauthier does not disclose the “1.5x107 - 3.0x107” or “2.0X107” of instant claims 1, 58 and 74.  It discloses 107 cells (pg. 440, ‘Xenogeneic model of GvHD,’ line 6).  However, the court has stated that, generally, such differences in the number of cells administered amount to mere optimization and will not support separate patentability unless there is evidence indicating the claimed feature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).    (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). [For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).] Additionally, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421.  
Such is the case here, where the prior art teaches administering 107 cells and the claims require at least 1.5- to 2-fold this amount.  This is not a change that is on the order of a whole magnitude.  A person having ordinary skill in the art at the time of filing would have been able to arrive at 1.5-2X the amount of cells through routine experimentation.  MPEP 2144 sets forth Applicant' s burden for rebuttal of a prima facie case of obviousness based upon routine optimization.  Applicant must provide either a showing that the particular amount or range recited within the claims is critical; and/or a showing that the prior art reference teaches away from the claimed amount.  In the instant case, the specification as filed provides no evidence that the particular amount or range recited within the claims is critical because the specification discloses ranges of cell amounts without any indication that the method requires a specific amount.
Regarding claim 66: The Gregoire-Gauthier prior art teaches detecting cytokines “weekly from day 0 until day +28” (Figure 5 legend).  The reference discloses the immunomodulatory drugs were administered either daily (IVIG at day -1 to +42); or, for OKT3, at days +1, + 3 and +5.  This does not expressly teach detecting cytokines “2 to 6 hours” after immunomodulation, as claimed. But a person having ordinary skill in the art at the time of filing would have been able to optimize the interval between immunomodulatory drug administration and measurement of cytokines through routine experimentation.  There is no evidence of criticality of the amount of hours because the specification discloses ex. “2 to 6 hours, preferably 6 hours”( ex. [184], [194], and [200]).



II. As currently amended to recite the new step of “subjecting an immunodeficient mouse to myeloablation…comprising irradiation” (claims 1 and 54), Claims 1, 54, 56, 58-66, 68-69, 71-74, and 76-77 are rejected under 35 U.S.C. 103 as being unpatentable over Gregoire-Gauthier as applied to claims 1, 54, 56, 58-66, 68-69, 74 and 76-77 above; further in view of England et al. (cited in previous action).
On pages 7-8 (section II.) of Remarks, filed July 13, 2022, Applicant makes the following statements/arguments based upon the previous art references:
McIntosh teaches that immunodeficient mice require myeloablation preconditioning in order to achieve higher levels of engraftment, however, that the teachings of McIntosh are in the context of hematopoietic stem cell (HSC) engraftment, not peripheral blood mononuclear cell (PBMC) engraftment.  Engraftment of PBMCs is not an obvious variant of HSCs. 
Applicant states (citations removed): “An important and quite surprising feature of the current method is that the cytokine release syndrome (CRS) response in myeloablated immunodeficient mice engrafted with PBMCs is rapid and occurs before the development of disease symptoms associated with GVHD. Together, these observations suggest that the use of irradiation in an immunodeficient mouse model with PBMC engraftment to assess CRS was not obvious.”
The England art of record does not teach the claimed “myeloablation” (Remarks pg. 8, at III.)
	Response: Arguments based upon old references are moot in view of new claim amendments and new prior art references necessitated by those amendments. The new reference (Gregoire-Gauthier) teaches the claimed feature of myeloablative irradiation in a PBMC engraftment model. The England reference is relied upon only for disclosing different immunomodulatory drugs that were known art equivalents useful for the same purpose, and therefore interchangeable and obvious variants.
While all these arguments have been considered in full they are not found to be persuasive for the following reasons.
The rejection of  claims 1, 54, 56, 58-66, 68-69, 74 and 76-77 under Gregoire-Gauthier is as outlined above.
The only elements that the Gregoire-Gauthier prior art does not teach are the immunomodulatory checkpoint inhibitor (claim 71), and the elected species of pembrolizumab (claim 73), which is a PD-1 inhibitor of claim 72.
The England et al. prior art is relied upon as teaching similar methods comprising administering labelled pembrolizumab to NSG mice that have been engrafted with peripheral blood leukocytes (PBL) (a.k.a. PBMCs of the claims).This teaches the immunomodulatory drug that is a checkpoint inhibitor of claim 71; the instantly-elected checkpoint inhibitor of pembrolizumab (claim 73), which is also a PD-1 inhibitor (claim 72).  It would have been obvious to a person having ordinary skill that the immunomodulatory drugs OKT3 (a.k.a. Teplizumab) and pembrolizumab can be used interchangeably because the art prior to filing demonstrated use of either one, results in successful engraftment of PBMCs into immunodeficient mice.
	In KSR International Co. v. Teleflex, Inc., the Supreme Court has stated that where there is a “pressure to solve a problem and a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense” (KSR International Co. v. Teleflex, Inc. 127 S. Ct. 1727, 82 USPQ2d 1385, Supreme Court, April 30, 2007).  In the instant case, the problem to be solved is immunomodulation in a Hu-PBMC mouse model, and the art demonstrates that there are a finite number of immunomodulatory drugs: IVIG, OKT3 or pembrolizumab; and each of these could be used interchangeably to see their modulatory effects on cytokine release. No undue further experimentation would be required for substitutions.
Therefore, claims 1, 54, 56, 58-66, 68-69, 71-74, and 76-77 are rejected as been obvious in view of what was known in the art prior to the filing date of the application, and through what could be achieved by routine experimental substitution of known elements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 54, 56, 58-66, 68-69, 71-74, and 76-77 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 19, 21-22, 30 31-35 and 38 of copending Application No. 17/705,037 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims directed to: “a method comprising: administering human immune cells and human peripheral blood mononuclear cells (PBMCs) to an immunodeficient mouse, wherein the human immune cells comprise an engineered receptor that specifically binds to a cell surface antigen on the diseased human cells, and the immunodeficient mouse has been engrafted with diseased human cells; and assaying the immunodeficient mouse for symptoms of cytokine release syndrome (CRS) and/or efficacy of the human immune cells.”  Thus, the invention of the reference application encompasses steps b and d of the instant claims ((a) subjecting an immunodeficient mouse to myeloablation; (b) engrafting  the immunodeficient mouse with 1.5x107 - 3.0x107 human peripheral blood mononuclear cells (PBMCs);  (c) administering to the immunodeficient mouse one or more immunomodulatory drugs; and (d) detecting one or more cytokines in a sample from the mouse following the administering of the one or more immunomodulatory drugs).  The reference claims have open-ended language (“comprising”) that does not exclude additional step of myeloablation.  Regarding immunomodulatory drug administration, recited by the instant claims, depending claims in the reference application recite screening of immunomodulatory agents and determining their effects on cytokines, which reads upon step (c) of the instant claims.  Conversely, there is nothing within the instant claims that excluded the PBMCs from having an engineered receptor that specifically binds to a cell surface antigen on diseased human cells, as recited by the claims in the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649